Bloodworth, J.
1. In neither of the excerpts from the charge complained of, when the entire charge of the court is considered, did the court commit such material error as requires another trial of the case.
2. The last special ground of the motion is but an amplification of the general grounds; the jury passed upon the disputed questions of fact, and, their verdict being supported by evidence and approved by the trial judge, this court will not interfere.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.